Citation Nr: 1453791	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to include staphylococcus aureas, squamous cell carcinoma, and actinic keratosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1. The Veteran does not have a soft tissue sarcoma.
 
2. The Veteran's staphylococcus aureas, squamous cell carcinoma, and actinic keratosis, are not related to military service, including in-service exposure to herbicides.

CONCLUSION OF LAW

The Veteran does not have a skin disability that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in October 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The October 2007 VCAA letter was sent prior to the rating decision in March 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. Private treatment records from Jasper Health, and Dr. C.D.C. are also associated with the Veteran's claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The prior remand instructions were substantially complied with for the Veteran's claim.  The June 2014 Board remand instructions stated that the Veteran be examined for an opinion as to whether or not the Veteran's skin disabilities are deemed soft tissue sarcomas.  In July 2014 a skin diseases Disability Benefits Questionnaire (DBQ) was given to the Veteran.  The examiner identified the Veteran's skin disabilities and gave a detailed opinion explaining whether or not the Veteran's skin disabilities were soft tissue sarcomas.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The July 2014 DBQ is adequate, as the examination report shows that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Skin Condition

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303(a).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends that his skin condition is related to his service, and specifically, that it is due to his exposure to herbicides while on active duty.  The medical evidence of record prior to the July 2014 VA DBQ shows that the Veteran was treated in December 1981 for a cyst, in October 1992 for recurrent staph abscess behind his knee and on his ankle, in January 1983 for a recurrent abscess behind his knee, and in April 2009 for an excision of the left forearm of a squamous cell carcinoma.  

At the July 2014 VA DBQ the Veteran was diagnosed with staphylococcus aureas, squamous cell carcinoma, and actinic keratosis.  The examiner concluded that the Veteran's conditions were less likely than not incurred in or caused by the Veteran's service.  In determining whether or not the Veteran's skin conditions were soft tissue sarcomas, the examiner explained that a sarcoma is a type of cancer that typically develops from a bone or muscle.  The examiner explained where soft tissue sarcomas are typically found and stated that sarcomas are not common tumors, and that most cancers are carcinoma tumors.  The examiner further stated that "squamous cell carcinoma (SCC) is an uncontrolled growth of abnormal cells arising in the squamous cells, which compose most of the skin's upper layers (the epidermis).  Squamous cell carcinomas, actinic keratosis, or stahylococcus infections are not considered soft tissue sarcomas."  The examiner also explained that actinic keratosis is lesions caused by damage from the sun, and that staphyloccus is a group of bacteria that can cause diseases as a result of infection to tissues of the body.        

According to 38 C.F.R. § 3.309(e), the Veteran's diagnosed skin conditions of staphylococcus aureas, squamous cell carcinoma, and actinic keratosis are not one of the listed diseases as presumptively related to herbicide exposure.  The medical evidence also sufficiently shows that the Veteran's skin conditions are not soft tissue sarcomas.  Therefore, the Veteran's skin conditions may not be presumed to be related to herbicide exposure.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

No complaint, diagnosis or treatment for staphylococcus aureas, squamous cell carcinoma, and actinic keratosis is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of any staphylococcus aureas is in 1992, of any squamous cell carcinoma is in 2009, and actinic keratosis is in 2011.  The Board notes that the Veteran stated at his July 2014 DBQ that he has gone to dermatologists since 1973, however the evidence does not support that claim, nor did the Veteran specify a diagnosis of a skin disability from that time.  The Board also notes the Veteran's complaints of skin cracking and harsh skin, however no medical diagnosis accompanies those complaints.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).

The Veteran asserts that his skin conditions are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), staphylococcus aureas, squamous cell carcinoma, and actinic keratosis fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of staphylococcus aureas, squamous cell carcinoma, and actinic keratosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his staphylococcus aureas, squamous cell carcinoma, and actinic keratosis are due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his skin conditions is not competent medical evidence, as such requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed staphylococcus aureas,  squamous cell carcinoma, and actinic keratosis and his active duty service.  The Board finds the VA examiner's opinion more probative to the issue of nexus, and finds that the Veteran's skin disabilities are not related to service.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The evidence is against a finding that the Veteran's skin cancer is related to service.

In summary, the record evidence establishes that the staphylococcus aureas, squamous cell carcinoma, and actinic keratosis manifested many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between staphylococcus aureas, squamous cell carcinoma, and actinic keratosis and the Veteran's period of service, and the Veteran's skin conditions are not enumerated presumptive conditions.  Accordingly, service connection for a skin condition to include staphylococcus aureas, squamous cell carcinoma, and actinic keratosis is not warranted on any basis.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a skin condition, to include staphylococcus aureas, squamous cell carcinoma, and actinic keratosis to include as due to exposure to herbicides is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


